Name and address:
         Case 2:19-cv-01479-PA-PLA Document 10 Filed 03/01/19 Page 1 of 1 Page ID #:41
Nicholas M. Wajda
11400 West Olympic Boulevard, Suite 200M
Los Angeles, California 90064




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                             CASE NUMBER
BEVERLY J. BAKER,
                                                                                             2:19-cv-01479
                                                              Plaintiff(s)
                                       v.
                                                                                      ORDER ON APPLICATION OF NON-
NELSON & KENNARD,
                                                                                    RESIDENT ATTORNEY TO APPEAR IN A
                                                           Defendant(s).                SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Volheim, Nathan C.                                 of Sulaiman Law Group, Ltd.
Applicant’s Name (Last Name, First Name & Middle Initial)                        2500 South Highland Avenue, Suite 200
(630) 575-8181                          (630) 575-8188                           Lombard, IL 60148
Telephone Number                         Fax Number
nvolheim@sulaimanlaw.com
                              E-Mail Address                                     Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Beverly J. Baker



Name(s) of Party(ies) Represented                                             Plaintiff(s)     Defendant(s)       Other:
and designating as Local Counsel
Wajda, Nicholas M.                                                           of Wajda Law Group, APC
Designee’s Name (Last Name, First Name & Middle Initial)                         11400 Olympic Boulevard, Suite 200M
     259178            (310) 997-0471       (866) 286-8433                       Los Angeles, CA 90064
Designee’s Cal. Bar No.         Telephone Number          Fax Number
nick@wajdalawgroup.com
                     E-Mail Address                                              Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
    GRANTED.
  x DENIED:  for failure to pay the required fee.
                        for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                        for failure to complete Application:
                      x pursuant to L.R. 83-2.1.3.2:       Applicant resides in California; x previous Applications listed indicate Applicant
                        is regularly employed or engaged in business, professional, or other similar activities in California.
                        pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded   not be refunded.

 Dated             March 01, 2019
                                                                                      U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE           Page 1 of 1
